DETAILED ACTION
Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Carlos Valdivia (US Pre-Grant Publication No: 2014/0173695 A1) hereinafter referred to as Valdivia in view of Doss et al. (US Pre-Grant Publication No: 2013/0221083 A1) hereinafter referred to as Doss.


Claim 1 differs from Valdivia in that it further comprises "at a first device: receiving a child token from a second device having a parent token, wherein the child token grants the first device access to a subset of data accessible to the second device having the parent token", and "based on the child token and the indication of the identifier, receiving access to the secure computing resource associated with the user". 
However, the different features would be easily derived from the disclosure of Doss (see paragraph [0032]; and figures 1A-1B: "the user of first device 110 may position device 110 near device 120 (e.g., at a distance less than five feet, such as a few inches) to enable transfer of token 150 from device 110 to device 120", and "Device 120 may then use token 150 to obtain authorized access to remote device 130 and download source data 135").


As per claim 2, Valdivia in view of Doss teaches The computerized system of claim 1, wherein the user is authenticated by a fourth device. (Valdivia, [0068]; and figure 2A: "The consumer mobile device may then generate a check-in request 208 including the snapped picture of store check-in information 206 to the TVC server 210").)

As per claim 3, Valdivia in view of Doss teaches The computerized system of claim 2, wherein the indication of the user identifier is generated by an application communicatively coupled to the fourth device, and wherein the indication of the user identifier is generated based on the authentication of the user by the fourth device. (Valdivia, [0086]; and figure 2A: "the consumer 202, who operates an TVC mobile application 205 a, may snap a picture of a store QR code 205 b for consumer wallet check-in, as discussed at 204/208")

As per claim 4, Valdivia in view of Doss teaches The computerized system of claim 2, wherein the parent token is granted to the second device from the fourth device, and wherein the parent token grants the second device access to a portion of data stored at the fourth device. (Doss, [0038]; and figure 1D: "device 110 may request and obtain information associated with accessing the source data 135 by device 120 (e.g., a token 150) from the remote device 130 through proxy 160, and communicate token 150 to device 120 by usmg the NPC protocol")


As per claim 5, Valdivia in view of Doss teaches The computerized system of claim 2, wherein the fourth device is associated with a manufacturer of a product, the second device is associated with a retail partner of the manufacturer, the first device is associated with an employee of the retail partner, and the user comprises a consumer of the product. (Valdivia, [0065]; and figure 2A: "various TVC entities, including a consumer 202 operating a consumer mobile device 203, a merchant 220, a CSR 230 operating a CSR terminal 240, an TVC server 210, an TVC database 219, and/or the like may interact via a communication network 213")

As per claim 6, Valdivia in view of Doss teaches The computerized system of claim 1, wherein the child token expires after a predetermined period of time. (Doss, [0044]; and figures 1A-1D: "Token 150 may be issued by the remote device 130 with an expiration time (including date)")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Doss because using tokens is a simple substitution for the QR codes to yield similar results.

As per claim 7, Valdivia in view of Doss teaches The computerized system of claim 1, wherein the child token initiates a secure session between the first device and the second device. (Doss, [0032]; and figure IA: "the user of first device 110 may position device 110 near device 120 (e.g., at a distance less than five feet, such as a few inches) to enable transfer of token 150 from device 110 to device 120")


As per claim 8, Valdivia in view of Doss teaches The computerized system of claim 7, wherein the secure session expires after a predetermined period of time. (Doss, [0044]; and figures 1A-1D: "Token 150 may be issued by the remote device 130 with an expiration time (including date)")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Doss because using tokens is a simple substitution for the QR codes to yield similar results.

As per claim 9, Valdivia in view of Doss teaches The computerized system of claim 1, wherein the parent token and the child token are subject to time- and location-based conditions. (Doss, [0044]; and figures 1A-1D: "Token 150 may be issued by the remote device 130 with an expiration time (including date)")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Doss because using tokens is a simple substitution for the QR codes to yield similar results.

As per claim 10, Valdivia in view of Doss teaches The computerized system of claim 1, wherein the secure computing resource comprises data regarding the user. (Doss, [0032]; and figure IA: "the user of first device 110 may position device 110 near device 120 (e.g., at a distance less than five feet, such as a few inches) to enable transfer of token 150 from device 110 to device 120")


Claim 11 teaches the method claim that corresponds to the system of claim 1 and is rejected using the same rational.

As per claim 12, Valdivia in view of Doss teaches The computerized method of claim 11, wherein the child token is subject to time- and location-based conditions. (Doss, [0044]; and figures lA-1D: "Token 150 may be issued by the remote device 130 with an expiration time (including date)")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Doss because using tokens is a simple substitution for the QR codes to yield similar results.

As per claim 13, Valdivia in view of Doss teaches The computerized method of claim 12, wherein the time-based conditions comprise an expiration after a predetermined period of time. (Doss, [0044]; and figures lA-1D: "Token 150 may be issued by the remote device 130 with an expiration time (including date)")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Doss because using tokens is a simple substitution for the QR codes to yield similar results.

Valdivia, which is considered to be the closest prior art to the subject matter of claim 15, discloses an augmented retail shopping apparatus, comprising: a processor; and a memory disposed in 
Claim 15 differs from Valdivia in that it further comprises "at a first device, receiving a parent token that grants access to a portion of data stored at a data storage component, based on authenticating a second device, 1ssmng a child token by the first device to the second device, wherein the child token grants the second device access to a subset of data accessible to the first device having the parent token", and "based on the child token and the indication of the user identifier, granting the second device access to the secure computing resource associated with the user". However, the different features would be easily derived from the disclosure of Doss (see paragraph [0032]; and figures 1A-1B: "the user of first device 110 may position device 110 near device 120 (e.g., at a distance less than five feet, such as a few inches) to enable transfer of token 150 from device 110 to device 120", and "Device 120 may then use token 150 to obtain authorized access to remote device 130 and download source data 135").


As per claim 16, Valdivia in view of Doss teaches The computerized system of claim 15, wherein the child token initiates a secure session between the second device and the first device. (Doss, [0032]; and figure IA: "the user of first device 110 may position device 110 near device 120 (e.g., at a distance less than five feet, such as a few inches) to enable transfer of token 150 from device 110 to device 120")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Doss because using tokens is a simple substitution for the QR codes to yield similar results.

As per claim 17, Valdivia in view of Doss teaches The computerized system of claim 15, wherein the secure session expires after a predetermined period of time. (Doss, [0044]; and figures 1A-1D: "Token 150 may be issued by the remote device 130 with an expiration time (including date)")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Doss because using tokens is a simple substitution for the QR codes to yield similar results.

As per claim 18, Valdivia in view of Doss teaches The computerized system of claim 15, wherein the data storage component is controlled by a manufacturer of a product, the first device is controlled by a retail partner of the manufacturer, the second device is operated by an employee of the retail partner, and the user comprises a consumer of the product. (Valdivia, [0065]; and figure 2A: "various TVC entities, including a consumer 202 operating a consumer mobile device 203, a merchant 220, a CSR 230 operating a CSR terminal 240, an TVC server 210, an TVC database 219, and/or the like may interact via a communication network 213")

As per claim 19, Valdivia in view of Doss teaches The computerized system of claim 15, wherein the parent token and the child token are subject to time-and location-based conditions. (Doss, [0044]; and figures 1A-1D: "Token 150 may be issued by the remote device 130 with an expiration time (including date)")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Doss because using tokens is a simple substitution for the QR codes to yield similar results.

As per claim 20, Valdivia in view of Doss teaches The computerized system of claim 19, wherein the time-based conditions comprise an expiration after a predetermined period of time. (Doss, [0044]; and figures 1A-1D: "Token 150 may be issued by the remote device 130 with an expiration time (including date)")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Doss because using tokens is a simple substitution for the QR codes to yield similar results.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Valdivia in view of Doss and further in view of Borhan et al. (US Pre-Grant Publication No: 2013/0218721 A1) hereinafter referred to as Borhan.

As per claim 14, Valdivia in view of Doss teaches The computerized method of claim 12, 

However, Borhan teaches wherein the location-based conditions comprise rendering the child token inactive in response to the first device crossing a predetermined geographic boundary. (Borhan, claim 11: "the login token expires based on at least one factor selected from the group consisting of an expiration time, a login counter, a location, and a geographic location")
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Valdivia with the method of Borhan because it would be obvious to render a device/token inactive when device travels out of location to deter theft/unauthorized use.

Other Arts of Record
Jorgensen (US Pre-Grant Publication No: 2011/0078196) teaches “A computing system includes an access prevention module that selectively locks use of one or more system resources of that computing system. A vision-based input module is configured to recognize a data-encoded tag while the access prevention module locks use of the one or more system resources. A lookup module is configured to receive a usage profile identified by the data-encoded tag, and a login module is configured to unlock use of some to all of the one or more system resources in accordance with terms of the usage profile.”
Vincent (US Pre-Grant Publication No: 2020/0007554) teaches “Described technologies enhance cybersecurity and facilitate computing system account usage by configuring a primary account and a supplementary account together in a security configuration lifecycle. The primary account user may be a parent or other adult, while the supplementary account user may be a child or other person with less capacity than the primary user. Over time, the accounts may transition together through 
Ih (US Pre-Grant Publication No: 2007/0256124) teaches “Collectible token data management is described, including creating a visual representation of a token, associating a data structure and data with the token, and transmitting at least a portion of the data to a receiver in response to a user input with the token.”
Harper (US Pre-Grant Publication No: 2010/0154466) teaches “Provided are devices, methods, systems, computer readable storage media and other means for tokenizing data. In some examples, credit card numbers are tokenized using a pre-generated token map and absent the use of a networked database that stores a relatively large quantity of credit card numbers in a central location. The token map may be generated by a token map generator such that the token map can be used by a tokenizer to replace a portion of an account number with a token, and by a detokenizer to replace the token with the original portion of the account number. A pre-parser and parser may also be used to locate an account number and/or token in a message received over a network.”
Higgins (US Pre-Grant Publication No: 2012/0265671) teaches “The present invention is directed towards systems and methods for validating an order purchased with an unspecified term. The order may comprise an order for an access ticket or admission ticket or access token, an order for goods or services, or any combination of access, goods, and services. Validation may comprise determining the ticket or token is valid and/or allowing access based on a determined data value for an access term 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492